                    Case 21-11194-JTD             Doc 66       Filed 09/01/21        Page 1 of 6




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                           Chapter 11

    SEQUENTIAL BRANDS GROUP, INC., et al.,1                          Case No. 21-11194 (JTD)

                              Debtors.                               (Jointly Administered)

                                                                     Ref. Docket No. 5

    ORDER AUTHORIZING RETENTION AND APPOINTMENT OF KURTZMAN
       CARSON CONSULTANTS LLC AS CLAIMS AND NOTICING AGENT

             Upon the application (the “Section 156(c) Application”) of the above-captioned debtors

and debtors in possession (collectively, the “Debtors”) for retention and appointment of Kurtzman

Carson Consultants LLC (“KCC”) as claims and noticing agent (“Claims and Noticing Agent”),

pursuant to 28 U.S.C. § 156(c), section 105(a) of the Bankruptcy Code,2 and Local Rule 2002-1(f)

to, among other things, (i) distribute required notices to parties in interest, (ii) receive, maintain,

docket, and otherwise administer the proofs of claim filed in the Debtors’ Chapter 11 Cases, and

(iii) provide such other administrative services—as required by the Debtors—that would fall

within the purview of services to be provided by the Clerk’s office; and upon the Jordan

Declaration submitted in support of the Section 156(c) Application; and it appearing that the

receiving, docketing, and maintaining of proofs of claim would be unduly time-consuming and

burdensome for the Clerk; and this Court being authorized under 28 U.S.C. § 156(c) to utilize, at


1
       The Debtors, along with the last four digits of each Debtor’s tax identification number, are: Sequential Brands
       Group, Inc. (2789), SQBG, Inc. (9546), Sequential Licensing, Inc. (7108), William Rast Licensing, LLC (4304),
       Heeling Sports Limited (0479), Brand Matter, LLC (1258), SBG FM, LLC (8013), Galaxy Brands LLC (9583),
       The Basketball Marketing Company, Inc. (7003), American Sporting Goods Corporation (1696), LNT Brands
       LLC (3923), Joe’s Holdings LLC (3085), Gaiam Brand Holdco, LLC (1581), Gaiam Americas, Inc. (8894),
       SBG-Gaiam Holdings, LLC (8923), SBG Universe Brands, LLC (4322), and GBT Promotions LLC (7003). The
       Debtors’ corporate headquarters and the mailing address for each Debtor is 1407 Broadway, 38th Floor, New
       York, NY 10018.
2
       All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Section 156(c)
       Application.
               Case 21-11194-JTD          Doc 66     Filed 09/01/21     Page 2 of 6




the Debtors’ expense, outside agents and facilities to provide notices to parties in title 11 cases and

to receive, docket, maintain, photocopy, and transmit proofs of claim; and this Court being

satisfied that KCC has the capability and experience to provide such services and that KCC does

not hold an interest adverse to the Debtors or the estates respecting the matters upon which it is to

be engaged; and good and sufficient notice of the Section 156(c) Application having been given

and no other or further notice being required; and it appearing that the employment of KCC is in

the best interests of the Debtors, their estates, and creditors; and sufficient cause appearing

therefor;

IT IS HEREBY ORDERED THAT:

       1.      The Motion is granted, as set forth herein.

       2.      Notwithstanding the terms of the Retention Agreement attached to the Section

156(c) Application, the Section 156(c) Application is approved solely as set forth in this Order.

       3.      The Debtors are authorized to retain KCC as Claims and Noticing Agent effective

nunc pro tunc to the Petition Date under the terms of the Retention Agreement, and KCC is

authorized and directed to perform noticing services and to receive, maintain, record, and

otherwise administer the proofs of claim filed in these Chapter 11 Cases, and all related tasks, all

as described in the Section 156(c) Application.

       4.      KCC shall serve as the custodian of court records and shall be designated as the

authorized repository for all proofs of claim filed in these Chapter 11 Cases and is authorized and

directed to maintain official claims registers for each of the Debtors, to provide public access to

every proof of claim unless otherwise ordered by this Court, and to provide the Clerk with a

certified duplicate thereof upon the request of the Clerk.
               Case 21-11194-JTD         Doc 66     Filed 09/01/21       Page 3 of 6




       5.      KCC is authorized and directed to provide an electronic interface for filing proofs

of claim and to obtain a post office box or address for the receipt of proofs of claim. KCC shall

provide access to the Claims Register without charge, including access to complete copies of

proofs of claim with attachments, if any.

       6.      KCC is authorized to take such other action to comply with all duties set forth in

the Section 156(c) Application and this Order.

       7.      KCC shall comply with all requests of the Clerk and the guidelines promulgated by

the Judicial Conference of the United States for the implementation of 28 U.S.C. § 156(c).

       8.      Without further order of this Court, the Debtors are authorized to compensate KCC

in accordance with the terms of the Retention Agreement upon the receipt of reasonably detailed

monthly invoices setting forth the services provided by KCC and the rates charged for each, and to

reimburse KCC for all reasonable and necessary expenses it may incur, upon the presentation of

appropriate documentation, without the need for KCC to file fee applications or otherwise seek

Court approval for the compensation of its services and reimbursement of its expenses.

       9.      KCC shall maintain records of all services showing dates, categories of services,

fees charged, and expenses incurred, and shall serve monthly invoices on the Debtors, the U.S.

Trustee, counsel for the Debtors, counsel for any official committee monitoring the expenses of

the Debtors (if appointed), and any party-in-interest who specifically requests service of the

monthly invoices.

       10.     The parties shall meet and confer in an attempt to resolve any dispute which may

arise relating to the Retention Agreement or monthly invoices; provided that the parties may seek

resolution of the matter from the Court if resolution is not achieved.
               Case 21-11194-JTD        Doc 66      Filed 09/01/21      Page 4 of 6




       11.     Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, the fees and expenses of

KCC under this Order shall be an administrative expense of the Debtors’ estates.

       12.     KCC may apply its retainer to all pre-petition invoices, which retainer shall be

replenished to the original retainer amount, and, thereafter, KCC may hold its retainer under the

Retention Agreement during the Chapter 11 Cases as security for payment of fees and expenses

incurred under the Retention Agreement.

       13.     Except to the extent set forth below, the Debtors are authorized to indemnify KCC

under the terms of the Retention Agreement:

               (a)    KCC shall not be entitled to indemnification, contribution, or
                      reimbursement pursuant to the Retention Agreement for services other than
                      the claims and noticing services provided under the Retention Agreement,
                      unless such services and the indemnification, contribution, or
                      reimbursement therefor are approved by the Court.

               (b)    The Debtors shall have no obligation to indemnify KCC, or provide
                      contribution or reimbursement to KCC, for any claim or expense that is
                      either: (i) judicially determined (the determination having become final) to
                      have arisen from KCC’s gross negligence, willful misconduct, bad faith,
                      self-dealing, breach of fiduciary duty (if any) or fraud; (ii) for a contractual
                      dispute in which the Debtors allege the breach of KCC’s contractual
                      obligations if the Court determines that indemnification, contribution, or
                      reimbursement would not be permissible pursuant to In re United Artists
                      Theater Co., 315 F.3d 217 (3d Cir. 2003); or (iii) settled prior to a judicial
                      determination under (i), but determined by this Court, after notice and a
                      hearing, to be a claim or expense for which the Claims and Noticing Agent
                      should not receive indemnity, contribution, or reimbursement under the
                      terms of the Retention Agreement as modified by this Order.

       14.     If, before the entry of an order closing these Chapter 11 Cases, KCC believes that it

is entitled to the payment of any amounts by the Debtors on account of the Debtors’

indemnification, contribution and/or reimbursement obligations under the Retention Agreement

(as modified by this Order), including the advancement of defense costs, KCC must file an

application therefor in this Court, and the Debtors may not pay any such amounts to KCC before

the entry of an order by this Court approving the payment. This paragraph is intended only to
               Case 21-11194-JTD         Doc 66     Filed 09/01/21     Page 5 of 6




specify the period of time under which this Court shall have jurisdiction over any request for fees

and expenses by KCC for indemnification, contribution or reimbursement, and not a provision

limiting the duration of the Debtors’ obligation to indemnify KCC. All parties in interest shall

retain the right to object to any demand by KCC for indemnification, contribution or

reimbursement.

       15.     In the event that KCC is unable to provide the services set out in this Order, KCC

will immediately notify the Clerk and the Debtors’ counsel and, upon approval of this Court,

cause to have all original proofs of claim and computer information turned over to another claims

and noticing agent with the advice and consent of the Clerk and the Debtors’ attorney.

       16.     KCC shall not cease providing Claims and Noticing Services during the Debtors’

Chapter 11 Cases for any reason, including nonpayment, without an order of the Court.

       17.     The Debtors may submit a separate retention application, pursuant to section 327 of

the Bankruptcy Code and/or any applicable law, for work that is to be performed by KCC but is

not specifically authorized by this Order.

       18.     Notwithstanding any provision in the Services Agreement to the contrary, KCC's

entitlement to attorneys' fees shall not include any fees incurred defending any fee applications as

may be filed in these cases.

       19.     Notwithstanding any term in the Service Agreements to the contrary, during the

chapter 11 cases KCC's liability will not be limited to the amount paid or billed to the Debtors.

       20.     The Debtors and KCC are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Section 156(c) Application.
               Case 21-11194-JTD          Doc 66     Filed 09/01/21      Page 6 of 6




       21.     Notwithstanding any term in the Retention Agreement to the contrary, this Court

shall retain exclusive jurisdiction with respect to all matters arising from or related to the

implementation of this Order.

       22.     Notwithstanding any provision in the Bankruptcy Rules to the contrary, this Order

shall be immediately effective and enforceable upon its entry.

       23.     In the event of any inconsistency between the Retention Agreement, the Section

156(c) Application and the Order, this Order shall govern.




        Dated: September 1st, 2021                         JOHN T. DORSEY
        Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
